Citation Nr: 9912097	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  92-24 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for traumatic degenerative arthritis of the left knee, post 
total knee arthroplasty, subsequent to May 1, 1997.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty August 1952 to August 1956.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in January 1992.  That decision granted the 
veteran's claim of entitlement to service connection for 
traumatic arthritis of the left knee and assigned a 10 
percent evaluation.  The rating assigned was duly appealed.

A 20 percent evaluation was assigned by the RO in December 
1995, effective from July 2, 1992.  The veteran continued to 
disagree with the evaluation.  In an April 1996 rating 
decision, the RO assigned a 100 percent evaluation from March 
18, 1996, through April 30, 1997, because the veteran had had 
a left total knee replacement.  In June 1997, subsequent to 
the transfer of the veteran's claim to the Board for 
appellate consideration, the RO issued a rating decision that 
found clear an unmistakable error in the April 1996 rating 
decision.  A 30 percent disability rating was assigned from 
May 1997.  Review of the claims folder reveals that the 
veteran informed the Board, however, no information was 
forwarded to the Board by the RO prior to the issuance of the 
July 1997 decision.

As noted, the Board issued a decision in July 1997 that 
partially granted the veteran's appeal, and assigned a 30 
percent disability rating from June 20, 1991, the date of the 
veteran's initial claim.  The Board remanded the remaining 
issue of an evaluation greater than 20 percent for a left 
knee disorder subsequent to May 1, 1997.  As noted above, 
that issue is now entitlement to an evaluation greater than 
30 percent.

The case has again been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by a range 
of motion from zero to 110 degrees, complaints of pain, mild 
instability, and mild pes tendinitis with excellent alignment 
and no synovitis.

2.  A more severe level of left knee disability was not shown 
at any time since May 1, 1997.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
traumatic degenerative arthritis of the left knee, post total 
knee arthroplasty, subsequent to May 1, 1997 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
Codes 5055, 5256, 5257,  5261, 5262, 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Well-Grounded Claim

The veteran's claim is well grounded. 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In the instant case the veteran is technically 
not seeking an increased rating, since his appeal arises from 
the original assignment of a disability rating.  However, 
when a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West.

The Board remanded the issues that are the subject of this 
decision in July 1997.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

Applicable Rating Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.  The Board notes that a final 
Board decision has already been rendered with regard to the 
"first stage," from June 20, 1991 to March 18, 1996.  
Between March 18, 1996 and May 1, 1997, the "second stage," 
the veteran was properly rated at 100 percent under DC 5055, 
for prosthetic replacement of the left knee joint.  Thus, the 
Board will only address the "final stage" of the period of 
time since the effective date of service connection for his 
left knee disorder.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

As noted, the RO has evaluated the veteran's left knee 
disability, beginning in May 1997, as 30 percent disabling 
under DC 5055.  That diagnostic code provides that for one 
year following implantation of a prosthesis a 100 percent 
disability rating will be assigned.  With chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent rating is appropriate.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the knee should be rated by analogy to DCs 5256, 
5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. 
§ 4.71a DC 5055 (1998).

Under DC 5256, ankylosis of the knee in flexion between 10 
degrees and 20 degrees warrants a 40 percent evaluation.  
Ankylosis in flexion between 20 degrees and 45 degrees 
warrants a 50 percent evaluation.  Extremely unfavorable 
ankylosis of the knee, in flexion at an angle of 45 degrees 
or more warrants a 60 percent rating.  38 C.F.R. § 4.71a DC 
5256 (1998).

The Schedule provides disability ratings up to 50 percent for 
limitation of extension of the knee.  38 C.F.R. § 4.71a, DC 
5261 (1998).  Under DC 5261, limitation of extension of the 
leg to 30 degrees warrants a 40 percent evaluation.  A 50 
percent evaluation requires that extension be limited to 45 
degrees. 

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  As the provisions of 38 C.F.R. 
§§ 4.40, 4.45 are applicable to diagnostic codes based on 
limitation of motion; they are not applicable to evaluations 
made pursuant to Diagnostic Code 5257.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Disabilities in joints such as the knee reside in reductions 
of their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted, and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under DC 5262, for impairment of the tibia and fibula, 
nonunion of the tibia and fibula with loose motion and 
requiring a brace, a 40 percent rating is appropriate.  
38 C.F.R. § 4.71a DC 5262 (1998).

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(1998), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The United States Court of Veterans Appeals (Court) 
held, in Esteban v. Brown, 6 Vet. App.  259 (1994), that for 
purposes of determining whether the veteran is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  The Board notes that separate 
evaluations under DC 5055, and by extension 5256, 5261, and 
5262, and for instability under DC 5257 do not violate the 
rule against pyramiding.  VAOPGCPREC 23-97 (1997), 62 Fed. 
Reg. 63604 (1997).

DC 5257 pertains to evaluations based on impairment of the 
knee consisting of recurrent subluxation or lateral 
instability.  Under DC 5257, "knee, other impairment of: 
Recurrent subluxation or lateral instability" which is 
slight warrants a 10 percent evaluation, where the disability 
is moderate a 20 percent evaluation requires moderate 
disability, and a 30 percent evaluation requires severe 
disability.  38 C.F.R. § 4.71a, DC 5257 (1998).

DC 5258 and 5259 pertain to evaluations based disability 
produced by the semilunar cartilage.  Dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint warrants a 20 percent disability.  
The symptomatic removal of semilunar cartilage warrants a 10 
percent rating.

Evidence

Review of the medical evidence reveals that the veteran 
underwent a total left knee arthroplasty in March 1996.  
Postoperatively his hospital course was uncomplicated.  He 
was discharged by the end of March 1996.  It was noted that 
he would be disabled for 13 months.  He could bear weight and 
move as tolerated.

In April 1997 the veteran was seen by a VA orthopedist for 
complaints relating to his right ankle, right foot, and right 
shoulder.  No mention of symptomatology in his left knee was 
made.

In June 1997 the veteran again sought treatment at VA.  The 
left knee was without effusion, had a range of motion from 
zero to 110 degrees, and the ligaments were stable.  The 
diagnosis was status left TKA (total knee arthroplasty) doing 
very well.

The veteran was examined by VA in January 1998.  His 
treatment was limited to careful activity and oral 
medication.  His comfort level allowed him to operate a car 
for two hours, associated with some increasing left knee pain 
and stiffness.  Walking was limited to about 15 minutes, and 
standing activities were limited to about 20 minutes by left 
knee pain.

The left knee was noted to have chronic bothersome pain that 
the veteran noted was worse than before the joint 
replacement.  There was no collapsing or locking.  The left 
knee did have crepitation at times.  The left lower leg had 
some pain near the knee and some numbness near the knee but 
was otherwise "okay."  The veteran was noted to do some 
limping due to the left knee disability.  The range of motion 
was zero to 110 degrees on the left compared to a normal 
range of zero to 140 degrees on the right.  Patellar pain and 
crepitation were said to be typical of total knee 
arthroplasty.  The ligaments were said to be typical of a 
satisfactory total knee arthroplasty.  The left knee had some 
generalized warmth, but no redness.  Quadriceps muscle 
development was satisfactory and equal.  The left knee had a 
well-healed anterior scar longitudinally.  There was some 
numbness lateral to the scar.

VA radiology reported that the total knee arthroplasty was 
doing well shortly after surgery in 1996.  A 1997 X-ray 
examination was said to look "okay."  

The veteran's knee was assessed as having healed well, and 
the range of motion was typical of a satisfactory total knee 
arthroplasty.  The continuing pain had not been explained so 
far.  There was no abnormality of the knee found on 
examination.  The orthopedic clinic at the VA Medical Center 
(VAMC)  had not found any specific abnormality.  The 
continued bothersome pain was diagnosed as "fairly good 
total knee arthroplasty."  The left knee pain was noted to 
probably be significantly increased by chronic tension and/or 
depression.

In March 1998 the examiner clarified some of his more general 
statements in the January 1998 report.  He noted that a total 
knee arthroplasty usually results in loss of anterior 
cruciate ligaments in the knee.  Most total knee arthroplasty 
patients had some anterior laxity of the knee joint.  The 
other ligaments were usually "okay."  That was the case 
with the veteran.  His anterior cruciate ligament function 
was moderately lax.  The other ligaments were normal.  This 
situation was normal for a satisfactory knee arthroplasty.

An independent medical examination was performed by a private 
physician, D.W., in June 1998.  The examiner detailed the 
veteran's history and reviewed the veteran's medical record.  
The veteran claimed that his knee was worse than before the 
surgery.  He stated the knee was painful, snapped, popped, 
crackles, and hung up.  He could not kneel or squat.  He 
reported stabbing pain in the knee.  He noted functional 
limitations including:  night pain occasionally woke him from 
sleep; swelling was slight and occasional; he could walk two 
blocks without stopping, with the use of a crutch; when 
climbing stairs he could do one step at a time; he limped and 
used a cane or crutch most of the time.  He stated that he 
was unable to return to his job as a custodian because the 
job required him to be on his feet, climb ladders, and go up 
and down stairs.

Objective examination showed 5 degrees of knee hyperextension 
on the left.  He could flex to 113 degrees on the left out of 
a normal 150 degrees.  His muscle strength was equal in both 
legs.  He could not squat and rise with the left knee.  He 
could not kneel with the left knee.  He did limp.  There was 
no joint line tenderness.  And ligament testing was negative 
except for the pes anserinus.  The left patella was normal in 
alignment and mobility.  On a scale of zero being stable and 
4 being unstable, the veteran's anterior and posterior 
cruciate ligaments were said to be "3" and the medial 
collateral was said to be a "2." 

The examiner summarized the objective finding noting that 
there was a somewhat limited range of motion of the left knee 
between +5 and 113 degrees.  There was instability of the 
cruciate and collateral ligaments.  There was no evidence of 
swelling in the suprapatellar pouch.  There was an inability 
to squat and rise on the left knee, kneel on the left knee, 
and a limp was present on the left.  There was no joint line 
tenderness, but tenderness was noted over the anserina bursa.

X-ray examination, dated in April 1998, reportedly showed a 
tricompartmental knee replacement in the left knee with 
fixation on the femoral and the tibial side with methyl 
methacrylate.  He had equal plastic space bilaterally.  There 
was no evidence of radiolucency between the methacrylate and 
the bone.  The patellar unit tracked well in its groove.

The diagnosis was post-operative status, left total knee 
arthroplasty, with good alignment, no evidence of synovitis, 
and with mild instability.  Mild pes tendinitis of the left 
knee was also diagnosed.  The veteran was noted to have a 
slightly unstable knee that could be made more stable by 
placing a larger plastic insert in the tibial piece.  He did 
not frankly dislocate.  His knee was well aligned, he had no 
synovitis.  The pain was related to tendinitis of the 
anserina tendons.  Revision of the knee was definitely not 
indicated.

The examiner noted that it was interesting that the veteran's 
subjective complaints prior to his total knee replacement 
were much the same as his current subjective complaints.  The 
veteran stated that he was not in any better status post 
total knee surgery, yet his left knee was probably more 
stable than it was before.  The examiner found that the 
veteran "certainly" had no evidence of irritation of the 
knee synovia or an effusion, and he had a good range of 
motion and alignment.  The painful area of the replacement 
was over the pes anserinus tendons, which were involved in 
the medial peripatellar incision and often, in total knee 
replacements, this ended up causing some irritation and 
inflammation because of scar tissue.  The could be treated 
with injection of steroids.

The veteran's knee instability was described as "a little 
more than the average for total knee replacement."  The 
veteran certainly had adequate stability of the knee, and 
there was no reason to re-operate and place a thicker tibial 
piece.  The examiner noted that the usual reasons for a 
painful total knee were malalignment, plastic wear, 
instability, and continuing synovitis.  The veteran had an 
excellently aligned total knee that was adequately stable, 
and he had no synovitis.  The examiner commented that the 
veteran certainly did not have any plastic wear in two years, 
at least not observable or measurable.

A work limitation worksheet prepared by the examiner noted 
that the veteran would not be able to lift over 50 lbs.   He 
could occasionally lift 26 to 50 lbs.  He could continuously 
sit and drive.  He could frequently climb stairs, stand, and 
walk.  He could not squat or kneel.  During a regular work 
day the veteran should be able to sit, stand, or walk for a 
total of eight to ten hours with a break every two hours.

Analysis

The medical findings do not support a rating greater than 30 
percent, during any period since the 100 percent disability 
rating was reduced in May 1997, one year following 
implantation of the left knee prosthesis.  The is no evidence 
that the veteran experiences severe painful motion or 
weakness to warrant a 60 percent rating under DC 5055.  The 
veteran is noted to be able to walk for two blocks 
continuously and could drive a car for two hours.  The 
functional and work limitations described by the VA and 
private examiner do not indicate a severe level of pain. 

The Board also does not find that the evidence supports a 
rating greater than 30 percent based upon limitation of 
extension of the knee. The normal range of motion in the knee 
is from 0 to 140 degrees.  38 C.F.R. § 4.70, Plate II (1998).  
The VA examinations showed a range of motion of from 0 to 110 
and from +5 to 113 without notation of pain, and did not 
indicate that during a flare-up, the range of extension would 
be reduced.  The veteran has also made no such assertion.  
The applicable diagnostic code does not provide for a 30 
percent evaluation, unless extension is limited to 30 degrees 
or more.  38 C.F.R. § 4.71a, DC 5261.  The veteran's knee 
extends well beyond that point.

As indicated above, the veteran's limitation of motion during 
flare-ups would not meet the criteria for an evaluation in 
excess of 30 percent.  The veteran has reported some pain on 
strenuous use or prolonged walking or standing.  Given the 
minimal amount of objective functional impairment and the 
lack of any record of complaint or treatment for that pain 
post surgery, the Board does not find evidence of functional 
impairment that would warrant an evaluation in excess of 30 
percent.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The medical findings do not show malunion or nonunion of the 
tibia and fibula due to the veteran's service-connected 
disorder, there is no evidence of the use of a brace by the 
veteran.  38 C.F.R. § 4.71a, DC 5262.  

There is no medical evidence that the veteran's knee is 
ankylosed to warrant a rating under 38 C.F.R. § 4.71a DC 
5256.

The veteran is not entitled to a separate disability 
evaluation based on severe recurrent subluxation or lateral 
instability.  The post surgery medical records do not 
indicate that the veteran has experienced any episodes of 
instability or subluxation.  While the veteran has been noted 
to have mild instability of the knee, the knee has also been 
noted by the same examiner to have adequate stability.  
Weighing the clinical findings against the paucity of any 
evidence showing instability or subluxation, the Board 
concludes that the level of lateral instability or 
subluxation cannot be described as slight.  Thus, the Board 
is unable to conclude that the evidence warrants a separate 
compensable rating under DC 5257.  38 C.F.R. § 4.71a, DC 
5257.

Finally, the veteran has not alleged, and the medical 
findings do not support, a finding that he has tender and 
painful surgical scars.  Thus, a separate rating due to 
tender and painful scarring from the veteran's knee surgeries 
is not warranted.  38 C.F.R. § 4.118, DC 7804 (1998).

In sum, the Board finds that the preponderance of the 
evidence is against the assignment of a disability rating 
greater than 30 percent for the left knee disability on the 
basis of chronic residuals of the arthroplasty consisting of 
severe painful motion or weakness; recurrent subluxation or 
lateral instability; nonunion or malunion of the tibia or 
fibula; or limitation of motion of the left knee, including 
additional functional loss due to pain or other pathology.


ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for traumatic degenerative arthritis of the left 
knee, post total knee arthroplasty, subsequent to May 1, 
1997, is denied.






		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

